Citation Nr: 0810904	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected hepatitis C.  

2.  Entitlement to service connection for status post 
cholecystectomy, to include as secondary to service-connected 
hepatitis C.   

3.  Entitlement to service connection for status post 
appendectomy, to include as secondary to service-connected 
hepatitis C.   

4.  Entitlement to service connection for migraine headaches, 
to include as secondary to service-connected hepatitis C.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected hepatitis C.   

6.  Entitlement to service connection for status post 
hysterectomy with a history of fibroid tumors, to include as 
secondary to service-connected hepatitis C.  

7.  Entitlement to service connection for a psychiatric 
disorder, to include major depression, an anxiety disorder 
with features of post-traumatic stress disorder (PTSD), and a 
psychotic disorder, to include as secondary to service-
connected hepatitis C.   

8.  Entitlement to service connection for a chronic 
disability manifested by chest pain, to include as secondary 
to service-connected hepatitis C.   

9.  Entitlement to service connection for a chronic 
disability manifested by dizziness, to include as secondary 
to service-connected hepatitis C.

10.  Entitlement to an initial compensable rating for 
service-connected recurrent urinary tract infections (UTIs).   

11.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2004 and November 2004 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Denver, Colorado.                 

The Board notes that the issues of entitlement to service 
connection for the residuals of pre-eclampsia, hepatitis C, 
chronic fatigue syndrome, a chronic disability manifested by 
back and joint pains and post-operative residuals of a 
cesarean section necessitated by severe pre-eclampsia, to 
include a surgical scar, were all originally developed for 
appellate review.  However, service connection for hepatitis 
C with chronic fatigue and back and joint pains as a result 
of pre-eclampsia, and service connection for status post 
cesarean scar, were ultimately granted by the RO in a July 
2007 rating action.  As the veteran has not appealed the 
ratings or effective dates assigned for these disabilities, 
there is no issue relating to hepatitis C with chronic 
fatigue and back and joint pains or status post cesarean scar 
that remains in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).   

By a November 2005 action, the Board remanded this case for 
additional development.  For the reasons addressed in the 
REMAND portion of the decision below, it is again necessary 
to return the issues of entitlement to service connection for 
a psychiatric disorder, to include major depression, an 
anxiety disorder with or without features of PTSD, to include 
as secondary to service-connected hepatitis C, and 
entitlement to a TDIU to the RO for further development.  
These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  GERD was not shown during service or for many years 
thereafter; the preponderance of the evidence is against a 
nexus between a current diagnosis of GERD and service; the 
preponderance of the evidence is against a finding that the 
veteran's service-connected hepatitis C caused or aggravated 
her GERD.  

2.  The veteran underwent a cholecystectomy many years after 
her discharge from the military; the preponderance of the 
competent evidence is against a causal link between the 
veteran's gall bladder disease or cholecystectomy and active 
service; the preponderance of the competent evidence is 
against a finding that the veteran's service-connected 
hepatitis C caused or aggravated her gall bladder disease, 
cholecystectomy or residuals of a cholecystectomy. 

3.  The veteran underwent an appendectomy many years after 
her discharge from the military; the preponderance of the 
competent evidence is against a causal link between the 
veteran's appendectomy and active service; the preponderance 
of the competent evidence is against a finding that the 
veteran's service-connected hepatitis C caused or aggravated 
her appendicitis, appendectomy or residuals of an 
appendectomy.  

4.  The medical evidence shows that the veteran's migraine 
headaches were first diagnosed many years after her discharge 
from the military; the preponderance of the competent 
evidence is against a causal link between her migraine 
headaches and active service; the preponderance of the 
competent evidence is against a finding that the veteran's 
service-connected hepatitis C caused or aggravated her 
migraine headaches.  

5.  Hypertension was not shown during service or for many 
years thereafter; the preponderance of the evidence is 
against a nexus between a current diagnosis of hypertension 
and service; the preponderance of the evidence is against a 
finding that the veteran's service-connected hepatitis C 
caused or aggravated her hypertension.  

6.  The veteran underwent a hysterectomy due to fibroid 
tumors many years after her discharge from the military; the 
preponderance of the competent evidence is against a causal 
link between the veteran's fibroid tumors or resultant 
hysterectomy and active service; the preponderance of the 
competent evidence is against a finding that the veteran's 
service-connected hepatitis C caused or aggravated her 
fibroid tumors, hysterectomy or residuals of a hysterectomy.   

7.  There is no competent medical evidence of record showing 
a current diagnosis of a chronic disability manifested by 
chest pain.   

8.  There is no competent medical evidence of record showing 
a current diagnosis of a chronic disability manifested by 
dizziness.  

9.  The veteran has a history of intermittent UTIs that have 
not required long-term drug therapy, one to two 
hospitalizations per year or intermittent intensive 
management.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active military 
service; nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).  

2.  The veteran's cholecystectomy and any residuals thereof 
were not incurred in or aggravated by active military 
service, nor are they proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).   

3.  The veteran's appendectomy and any residuals thereof were 
not incurred in or aggravated by active military service, nor 
are they proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  

4.  A disability manifested by migraine headaches was not 
incurred in or aggravated by active military service, nor may 
an organic disability of the nervous system  manifested by 
headaches be presumed to have been incurred therein; migraine 
syndrome is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).    

5.  Hypertension was not incurred in or aggravated by active 
military service, nor may hypertension be presumed to have 
been incurred therein; hypertension is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

6.  Fibroid tumors with a hysterectomy and residuals of a 
hysterectomy were not incurred in or aggravated by active 
military service, nor are they proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

7.  A claimed chronic disability manifested by chest pain was 
not incurred in or aggravated by active military service, nor 
is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

8.  A claimed chronic disability manifested by dizziness was 
not incurred in or aggravated by active military service, nor 
is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

9.  The criteria for an initial compensable disability rating 
for recurrent UTIs have not been met.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.115, 4.115b, Diagnostic Code 7512 
(2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2003, July 2004, and January 2006 letters sent to the veteran 
by the RO adequately apprised her of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provide 
in March 2003, July 2004, and January 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
her possession and received notice of the evidence needed to 
substantiate her claims, the avenues by which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).       

The Board also recognizes that, according to Pelegrini II, 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  With respect to the veteran's 
claims for service connection for GERD, status post 
cholecystectomy, status post appendectomy, migraine 
headaches, hypertension, and status post hysterectomy with 
fibroid tumors, written notice was provided in March 2003, 
prior to the appealed from rating decision, along with the 
subsequent notice provided in January 2006, after the 
decision that is the subject of this appeal.  

With respect to the veteran's claims for service connection 
for disabilities manifested by chest pain and dizziness, 
written notice was provided in July 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in January 2006, after the decision that is 
the subject of this appeal.  With respect to the veteran's 
claim for a higher rating for her service-connected recurrent 
UTIs, written notice was provided in January 2006, after the 
RO's April 2004 grant of service connection and assignment of 
the initial noncompensable rating.  As to any timing 
deficiency with respect to these notices, the veteran's 
claims were readjudicated in a July 2007 supplemental 
statement of the case.  The United States Court of Appeals 
for the Federal Circuit has held that timing-of- notice 
errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures: (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield II, 444 F.3d at 1333-34.b      

With respect to notice of the two Dingess elements relating 
to effective dates and disability ratings, the Board notes 
that the veteran received this information in a July 2007 
letter but such notice was post-decisional.  See Pelegrini 
II, supra.  As to this timing deficiency, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F. 3d 892 (Fed. Cir. 2007).  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claims.  Thus, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot.  See Dingess, supra.  Such a lack of 
timely notice did not affect or alter the essential fairness 
of the RO's decision.  While the veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

Also, with respect to the claim for a compensable rating for 
recurrent UTIs, the Board notes that in the recent Court of 
Appeals for Veterans Claims case of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because documentation in the claims file 
shows that the nature of the argument presented on behalf of 
the veteran displays actual knowledge of what is required to 
substantiate a claim for a compensable rating for recurrent 
UTIs.  The Board also notes that the statement of the case 
issued to the veteran and his representative includes the 
criteria for a compensable rating for recurrent UTIs.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  With respect to the 
veteran's claims for service connection for GERD, status post 
cholecystectomy, status post appendectomy, migraine 
headaches, and hypertension, and the veteran's claim for an 
initial compensable rating for service-connected recurrent 
UTIs, the veteran in fact did receive VA examinations in May 
2007, which were thorough in nature and provided findings 
that are adequate for the purposes of deciding the 
aforementioned claims.  These evaluations included nexus 
opinions, to include addressing the question of whether any 
of these disabilities are related to the veteran's hepatitis 
C. 

However, with respect to the veteran's claims for service 
connection for status post hysterectomy with a history of 
fibroid tumors, a chronic disability manifested by chest 
pain, and a chronic disability manifested by dizziness, the 
veteran did not receive a VA examination for the purposes of 
deciding these claims, apparently because the RO did not deem 
such an opinion or examination to be "necessary" to render 
its decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § (c )(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A 
(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (discussing provisions of 38 U.S.C.A. § 5103A(d)); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1354-56 (2003) (discussing provisions of 38 C.F.R. 
§ 3.159(c)(4) and upholding this section of the regulation as 
consistent with 38 U.S.C.A. § 5103A(d)).  An affirmative 
answer to these elements results in a necessary medical 
examination or opinion; a negative response to any one 
element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).       

Although the evidence of record shows that the veteran 
underwent a hysterectomy due to fibroid tumors, the record 
contains no competent medical opinion linking her fibroid 
tumors and hysterectomy to her active service or to her 
service-connected hepatitis C.  Given the absence of a 
competent opinion supporting the contended causal 
relationship and the number of years that have elapsed since 
service, the Board finds that VA has no duty to provide an 
examination or medical opinion with respect to the claim for 
direct service connection.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).  As to the secondary service 
connection aspect of the claim, there is no competent 
evidence that suggests the veteran's fibroid tumors and 
hysterectomy for same was caused or aggravated by her 
hepatitis C, nor has any plausible theory of such a 
relationship been advanced.  Thus, there is no duty to 
provide a medical opinion addressing this latter matter.  

With respect to the veteran's claims for service connection 
for chronic disabilities manifested by chest pain and 
dizziness, as explained below, the evidence of record does 
not reveal that the veteran currently has a chronic 
disability manifested by chest pain or a chronic disability 
manifested by dizziness.  Under these circumstances, there is 
no duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.   

In view of the foregoing, the Board finds that the VA 
fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.



II.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of duty" means 
any injury incurred or aggravated during a period of active 
military service, unless such injury was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was the result of the veteran's abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301.

For certain chronic disorders, including organic diseases of 
the nervous system and cardiovascular- renal disease, to 
include hypertension, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).     

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

B.  GERD, Status Post Cholecystectomy, 
Status Post Appendectomy, Migraine Headaches, 
Hypertension and Status Post Hysterectomy 
With a History of Fibroid Tumors, all to Include as 
Secondary to Service-Connected Hepatitis C

Factual Background

The veteran's service medical records are negative for any 
complaints or findings of GERD, migraine headaches, 
hypertension, and/or fibroid tumors.  The records are also 
negative for any evidence showing that the veteran underwent 
a cholecystectomy, an appendectomy, or a hysterectomy.  The 
records show that in January 1980, the veteran underwent a 
Chapter 8 (hardship due to pregnancy) separation examination.  
At that time, in response to the question as to whether the 
veteran had ever had or if she currently had frequent 
indigestion, stomach, liver, or intestinal trouble, gall 
bladder trouble or gallstones, frequent or severe headaches, 
high or low blood pressure, and/or been treated for a female 
disorder, the veteran responded "no."  The veteran's lungs 
and chest, heart, and abdomen and viscera were all clinically 
evaluated as "normal."  The veteran was also clinically 
evaluated as "normal" for neurologic purposes.    

In a private medical statement from S.J., M.D., dated in 
November 2000, Dr. J. stated that the veteran suffered from 
numerous problems including recurrent migraine headaches and 
reflux disease which was well controlled with her present 
therapy.

In August 2001, the RO received records from the Social 
Security Administration (SSA), which included a Disability 
Determination and Transmittal Report, dated in October 2000.  
The SSA Disability Determination and Transmittal Report shows 
that the veteran was awarded Social Security disability 
benefits for hepatitis C (primary diagnosis) and migraine 
headaches (secondary diagnosis).  The SSA records also 
included private medical records, dated from February 1995 to 
June 2000.  The records show that in February 1995, the 
veteran was diagnosed with migraine headaches and was 
prescribed medication.  In August 1996, the veteran was 
treated in the Emergency Room for complaints of abdominal 
pain over the past week.  She had an ultrasound taken of her 
gallbladder which showed that she had gallstones.  The 
veteran subsequently underwent a laparoscopic cholecystectomy 
with operative cholangiograms, and a laparoscopic 
appendectomy.  The post-operative diagnosis was 
cholelithiasis with biliary colic.  In March 1999, the 
veteran was treated for complaints of abdominal pain.  At 
that time, she stated that she had had the pain for the past 
few years.  She subsequently underwent a pelvic ultrasound 
which showed that she had fibroids.  In April 1999, the 
veteran underwent a transabdominal hysterectomy, a bilateral 
salpingo-oophorectomy, and adhesiolysis.  The final diagnoses 
were uterine fibroids and endometriosis.     

In February 2004, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from April 2003 to 
February 2004.  The records show that in April 2003, the 
veteran was examined for unrelated disorders and the examiner 
noted that the veteran's hypertension was controlled with 
medication.  According to the records, in August 2003, the 
veteran was treated for numerous complaints, including 
migraine headaches.  At that time, she stated that the onset 
of the migraine headaches was approximately 10 to 15 years 
ago.  She indicated that she had the headaches three to four 
times a week.  She also noted that she had GERD.  The 
diagnoses included migraine headaches and GERD

Also in February 2004, the veteran underwent a VA 
examination.  At that time, she stated that she had a history 
of GERD.  The examiner noted that in 1996, the veteran 
underwent a cholecystectomy and an appendectomy.  According 
to the examiner, the veteran had been going to the hospital 
for abdominal pain and no etiology could be found.  The 
veteran underwent the aforementioned surgeries because the 
physicians thought that either one of those organs could be 
causing the problem.  However, the veteran's abdominal pain 
did not resolve following the surgeries.  In regard to the 
veteran's migraine headaches, she reported that her headaches 
started 15 years ago or approximately 1989.  (The veteran was 
on active duty from March 1976 to March 1980.)  According to 
the veteran, she had migraine headaches two to three times a 
week.  With respect to her hypertension, the veteran noted 
that her hypertension was diagnosed two years ago and that 
she was started on medication.  The veteran indicated that in 
1998, she was treated for abdominal pain and was diagnosed 
with fibroid tumors.  She subsequently underwent a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy.  
Following the physical examination, the veteran was diagnosed 
with the following: (1) GERD, (2) status post appendectomy, 
(3) status post cholecystectomy, (4) migraine headaches, (5) 
hypertension, controlled, and (6) fibroids, status post 
hysterectomy.   

In September 2006, the RO received private medical records, 
dated from March 2002 to September 2004.  The records show 
that in September 2004, the veteran was hospitalized for two 
days with an episode of severe left-sided headache, 
associated with aphasia.  Upon admission, it was reported 
that she had a history of chronic headaches and hypertension.  
Her discharge diagnoses included episode of aphasia with 
severe headache, possibly complicated migraine, and 
hypertension.   

Pursuant to the Board's November 2005 remand decision, in May 
2007, the veteran underwent a VA examination.  At that time, 
the examiner noted that the veteran's medical history 
included GERD, status post cholecystectomy in 1996 for 
cholelithiasis with biliary colic, status post appendectomy, 
laparoscopic, in 1996, hypertension (the veteran had not been 
on any medications since March 2007 due to improvement in her 
blood pressure), chronic hepatitis C, transfusion induced, 
diagnosed in the 1980's, dizziness, and episode of aphasia, 
with severe headache, questionable complicated migraine in 
September 2004, with a normal MRI (magnetic resonance 
imaging) of the brain in September 2004.  The examiner stated 
that the veteran underwent a hysterectomy in 1999 and was 
found to have fibroids.  In regard to migraine headaches, the 
veteran reported that she developed intense migraines in the 
ninth month of her pregnancy.  According to the veteran, 
after her delivery, she was migraine free for approximately 
one and a half years, at which time they restarted.  She 
indicated that she currently had migraine symptoms three 
times per month, but that they were much less severe than 
what she had experienced during pregnancy.  In regard to 
GERD, the veteran stated that her reflux symptoms started 
after she ended her military service.  At present, she used 
medication to control her GERD.  Following the physical 
examination, the pertinent diagnoses were hepatitis C, 
migraine headaches, and GERD, well controlled.  The examiner 
stated that the veteran contracted hepatitis C during the 
birth of her son in March 1980 through blood transfusions 
secondary to medical complications of the pregnancy including 
pre-eclampsia.  The examiner also noted that the veteran had 
undergone cholecystectomy and appendectomy for treatment of 
chronic abdominal pain, without significant improvement.  The 
veteran was also found to have fibroids and underwent a 
subsequent hysterectomy.  According to the examiner, it was 
not likely (less than 50 percent probability) that those 
symptoms and resultant procedures were related to the pre-
eclampsia pregnancy or hepatitis C.  The examiner reported 
that the same was true for GERD, migraine headaches, and 
hypertension.   

By a July 2007 rating action, the RO granted service 
connection for hepatitis C, with chronic fatigue, back and 
joint pains as a result of pre-eclampsia.  




Analysis

In regard to the veteran's claims for service connection for 
GERD, status post cholecystectomy, status post appendectomy, 
migraine headaches, hypertension, and status post 
hysterectomy, with fibroid tumors, the Board finds that, 
based on a thorough review of the record, the preponderance 
of the evidence is against the aforementioned claims.  In 
this regard, the veteran's service medical records, including 
the January 1980 separation examination, are negative for any 
complaints or findings of GERD, migraine headaches, 
hypertension, and/or fibroid tumors.  The records are also 
negative for any evidence showing that the veteran underwent 
a cholecystectomy, an appendectomy, or a hysterectomy.  
Therefore, none of these disorders are shown during service.  
See 38 C.F.R. § 3.303.  Furthermore, the first evidence of 
any of the claimed conditions is found, at the earliest, in 
private medical records which show that in February 1995, the 
veteran was diagnosed with migraine headaches.  Accordingly, 
the earliest medical evidence of any of the claimed 
conditions comes at least 15 years after separation from 
active duty service.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claims.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].   

With respect to the veteran's claims for service connection 
for hypertension and migraine headaches, the Board 
specifically notes that there is no medical evidence of 
hypertension or migraine headaches within one year subsequent 
to service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  In the 
veteran's February 2004 VA examination, the veteran stated 
that he had been diagnosed with hypertension two years ago, 
which would have been approximately 22 years after the 
veteran's separation from the military.  In addition, the 
Board also recognizes that at the time of the February 2004 
VA examination, although the veteran reported that her 
headaches started 15 years ago, which would have been in 
approximately 1989 or about 9 years after service, she also 
indicated upon the May 2007 VA examination that she first 
developed migraine headaches in the ninth month of her 
pregnancy or within one year of service.  However, while the 
veteran can attest to having a headache, as a layperson, she 
is not competent to diagnose migraine headaches or provide an 
opinion on the etiology of her headaches.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  And the first medical 
evidence of the veteran's migraine headaches in the claims 
file is in February 1995, approximately 15 years after the 
veteran's discharge from the military.  With respect to 
negative evidence, the Court held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson, supra.  The same analysis applies to 
the issue of hypertension: the veteran is not competent to 
diagnose hypertension or provide an opinion on its etiology 
and the record is devoid of any findings attributable to 
hypertension until many years post-service.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran's migraine headaches or hypertension was present 
during or within one year of service and the weight of the 
evidence is against a finding of a causal link between either 
disability and service.

In this case, there is no medical evidence or competent 
opinion of record which links the veteran's GERD, 
cholecystectomy, appendectomy, migraine headaches, 
hypertension, and/or hysterectomy with a history of fibroid 
tumors to her period of active military service.  In 
addition, there is also no competent medical evidence or 
record which shows that the veteran's service-connected 
hepatitis C caused or aggravated her GERD, gall bladder 
disease with a cholecystectomy, appendectomy, migraine 
headaches, hypertension, and/or hysterectomy with a history 
of fibroid tumors.  The only competent medical evidence 
addressing the pertinent secondary issues in this case is the 
opinion from the examiner from the veteran's May 2007 VA 
examination and that opinion weighs against the claims.  In 
the May 2007 VA examination report, the examiner specifically 
concluded that it was not likely that the veteran's 
cholecystectomy and appendectomy were related to her service-
connected pre-eclampsia pregnancy or hepatitis C.  The 
examiner further opined that it was not likely that the 
veteran's GERD, migraine headaches or hypertension were 
related to her service-connected pre-eclampsia pregnancy or 
hepatitis C.   

The Board has considered the veteran's statements to the 
effect that her GERD, cholecystectomy, appendectomy, migraine 
headaches, hypertension, and/or hysterectomy with fibroid 
tumors are either linked to her period of active military 
service, or, in the alternative, that the aforementioned 
conditions were caused or aggravated by her service-connected 
hepatitis C.  As noted above, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Washington, supra; see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu, 
supra.  The evidence does not show that the veteran possesses 
medical expertise and it is not contended otherwise.  
Therefore, her opinions that these disabilities are either 
linked to her period of active military service, or, in the 
alternative, were caused or aggravated by her service-
connected hepatitis C is not competent evidence.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for GERD, status post cholecystectomy, 
status post appendectomy, migraine headaches, hypertension, 
and status post hysterectomy with fibroid tumors, to include 
as secondary to her service-connected hepatitis C.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application and the 
claims must be denied.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C.  Chronic Disabilities Manifested by Chest Pain and 
Dizziness,
To Include as Secondary to Service-Connected Hepatitis C

The veteran contends that she currently has chronic 
disabilities manifested by chest pain and dizziness that are 
either related to her active military service or related to 
her service-connected hepatitis C. 

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Boyer, supra.  In the instant case, there is no 
competent medical evidence showing a current diagnosis of a 
chronic disability manifested by chest pain or a chronic 
disability manifested by dizziness.  The veteran's service 
medical records reflect that in October 1976, the veteran was 
treated for complaints of chest pain with a cough, which 
resulted in a diagnosis of an upper respiratory infection.  
However, according to the records, in January 1980, the 
veteran underwent a Chapter 8 (hardship due to pregnancy) 
separation examination and at that time, in response to the 
question as to whether she had ever had or if she currently 
had pain or pressure in chest, or dizziness or fainting 
spells, the veteran responded "no."  The lung, chest and 
heart were clinically evaluated as "normal."  The 
neurological examination was also normal.  The separation 
examination was negative for a diagnosis of a disability 
manifested by chest pain or dizziness.    

In September 2006, the RO received private medical records, 
dated from March 2002 to September 2004.  The records show 
that in April 2003, the veteran was treated for numerous 
problems, including chest pain.  Upon physical examination, 
the veteran's heart had a regular rate and rhythm and there 
was no murmur.  S1 and S2 were normal.  The veteran's lungs 
were clear to auscultation and percussion.  The diagnosis was 
chest pain.       

In May 2007, the veteran underwent a VA examination.  At that 
time, she stated that in regard to her claimed chest pain, 
she had stabbing pains associated with palpitations one to 
two times per month.  According to the veteran, she also had 
several episodes of "fainting spells," with her last 
episode in January 2007.  She reported being on the toilet 
when she felt extremely dizzy and felt like "passing out."  
The physical examination showed that the veteran's lungs were 
clear to auscultation.  The cardiac evaluation showed regular 
rhythm and rate.  Upon neurological evaluation, the veteran 
had normal cerebellar function.  

In this case, the only evidence of record supporting the 
veteran's claim is her own lay opinion that she currently has 
chronic disabilities manifested by chest pain and dizziness 
which are related to his military service, or, in the 
alternative, related to her service-connected hepatitis C.  
While the veteran is competent to state that she experiences 
chest pain and dizziness, the record does not show, nor does 
the veteran contend, that she has specialized education, 
training, or experience that would qualify her to provide a 
medical diagnosis of an underlying disease productive of 
chest pain or dizziness, or to provide a medical nexus 
opinion.  It is now well established that a lay person such 
as the veteran is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and her 
opinion that she currently has disabilities manifested by 
chest pain and dizziness is therefore entitled to no weight 
of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu, 2 Vet. App. at 492, 494-95. 

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of a chronic disability manifested by chest pain.  
The Board recognizes that according to private medical 
records, in April 2003, the veteran was assessed with chest 
pain.  However, a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a chronic 
disability manifested by chest pain.  It is also the Board's 
determination that there is no medical evidence of record 
showing a current medical diagnosis of a chronic disability 
manifested by dizziness.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic disability manifested by 
dizziness.  Accordingly, service connection for these 
disabilities must be denied.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 49 (1990).




III.  Higher Rating Claim

A.  Factual Background

The veteran's service medical records show that in October 
1976, and again in January 1978, the veteran was diagnosed 
with a urinary tract infection (UTI).     

VA medical records reflect that in April 1980, the veteran 
was diagnosed with a UTI.  

Private medical records reflect that in February 1997, the 
veteran was treated for complaints of pain upon urination and 
abdominal pain.  The veteran also noted that she urinated 
frequently.  The diagnosis was UTI and she was prescribed 
medication.  

In a private medical statement from Dr. S.J., dated in 
November 2000, Dr. J. stated that she had been treating the 
veteran for numerous disorders, including interstitial 
cystitis.  

In February 2004, the veteran underwent a VA examination.  At 
that time, she stated that she had a UTI one to two times a 
year and was usually treated with antibiotics.  According to 
the veteran, she had not had a UTI in nine months.  The 
symptoms included increased frequency of urination, as well 
as pain with urination.  Following the physical examination, 
the diagnosis was recurrent UTIs.    

By an April 2004 rating action, the RO granted the veteran's 
claim of entitlement to service connection for recurrent 
UTIs.  At that time, the RO assigned a noncompensable 
disability rating under Diagnostic Code 7512, effective from 
May 24, 2002, for the veteran's service-connected recurrent 
UTIs.   

Pursuant to the Board's November 2005 remand in May 2007, the 
veteran underwent a VA examination.  At that time, the 
examiner noted that the veteran's medical history included 
recurrent UTIs.  The examiner observed that the veteran had 
not had a UTI in 2007; it was noted her last UTI was in 2006, 
approximately nine months earlier.  According to the veteran, 
she experienced one to two UTIs per year.  Symptoms consisted 
of frequency, dysuria, and intermittent hematuria.  The 
veteran did not often require antibiotics and her last course 
of antibiotics was in mid to late 2005.  She had not been 
hospitalized for a UTI since leaving the military.  The 
examiner indicated that the veteran had no known renal 
dysfunction.  It was further noted that the veteran had no 
history of hospitalizations for UTIs; no UTI in the last 1 & 
1/2 to 2 years; a normal creatinine; a negative urinalysis; and 
a history of at most 1 to 2 UTIs a year.  It was also 
observed that the veteran indicated that her UTIs were less 
frequent and less severe in the last several years.  The 
diagnosis was history of recurrent UTIs/cystitis, currently 
asymptomatic.        

B.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).   

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since May 24, 
2002.   

The veteran's service-connected recurrent UTIs are currently 
assigned a noncompensable evaluation under Diagnostic Code 
7512.  Diagnostic Code 7512 provides that chronic cystitis, 
including interstitial (cystitis) and (of) all etiologies, 
infections and "non-infections" are rated as a voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512.

Voiding dysfunction is rated for the particular condition as 
Urine Leakage, Frequency, or Obstructed Voiding.  38 C.F.R. § 
4.115a.

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day is rated 60 
percent.  If it requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day, it is rated 40 
percent.  Requiring the wearing of absorbent materials which 
must be changed less than 2 times per day, it is rated 20 
percent.  Id.  

Urinary Frequency, with daytime voiding interval less than 
one hour, or awakening to void five or more times per night, 
is rated 40 percent.  Daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night is rated 20 percent.  Daytime voiding interval between 
two and three hours, or awakening to void two times per night 
is rated 10 percent.  Id.  

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is rated 30 
percent.  Marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: (1) Post void residuals greater 
than 150 cc; (2) Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec); (3) Recurrent urinary tract 
infections secondary to obstruction; and (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months, is 
rated 10 percent.  Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year, 
is rated noncompensable (0 percent).  Id.  

The Board also notes that UTIs are specifically identified 
under 38 C.F.R. § 4.115, which includes specific criteria for 
rating infections.  A UTI with poor renal function is rated 
as Renal Dysfunction. With recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, UTI is rated 30 percent.  With long- term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management, it is rated 10 percent.  
Id.  

The veteran maintains that her recurrent UTIs warrant a 
compensable rating.  She maintains that the symptoms of her 
UTIs include frequency, dysuria, and intermittent hematuria.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.     

In order to warrant a compensable rating under the specific 
criteria for rating UTIs, there must be a showing of long-
term drug therapy, one to two hospitalizations per year, 
and/or therapy requiring intermittent intensive management.  
See 38 C.F.R. § 4.115a.  In this regard, as can be seen from 
the history of complaints and treatment for the veteran's 
UTIs, she has had only intermittent complaints and treatment, 
with only short-term drug therapy, and no therapy requiring 
intermittent intensive management.  The Board also notes that 
with the exception of a hospitalization for a UTI shortly 
after the veteran's discharge in March 1980, the veteran has 
had no other hospitalizations for a UTI.  In addition, there 
is no indication that UTIs have resulted in a voiding 
dysfunction, such as urine leakage, frequency, or obstructed 
voiding.  Accordingly, the veteran's service-connected UTI 
disability picture does not warrant assignment of a 
compensable rating under the applicable rating criteria for 
UTI at any time during the period of time at issue.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.   





ORDER

Entitlement to service connection for GERD, to include as 
secondary to service-connected hepatitis C, is denied.  

Entitlement to service connection for status post 
cholecystectomy, to include as secondary to service-connected 
hepatitis C, is denied.   

Entitlement to service connection for status post 
appendectomy, to include as secondary to service-connected 
hepatitis C, is denied.   

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected hepatitis C, is 
denied.  

Entitlement to service connection for hypertension, to 
include as secondary to service-connected hepatitis C, is 
denied.   

Entitlement to service connection for status post 
hysterectomy with a history of fibroid tumors, to include as 
secondary to service-connected hepatitis C, is denied.  

Entitlement to service connection for a chronic disability 
manifested by chest pain, to include as secondary to service-
connected hepatitis C, is denied.   

Entitlement to service connection for a chronic disability 
manifested by dizziness, to include as secondary to service-
connected hepatitis C, is denied.

Entitlement to an initial compensable rating for service-
connected recurrent UTIs is denied.  






REMAND

In the instant case, the veteran contends that she currently 
has a psychiatric disorder that is either related to her 
active military service, or, in the alternative, related to 
her service-connected hepatitis C.

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
major depression, an anxiety disorder, PTSD, and a psychotic 
disorder.  In January 1980, the veteran underwent a Chapter 8 
(hardship due to pregnancy) separation examination.  At that 
time, in response to the question as to whether the veteran 
had ever had or if she currently had depression or excessive 
worry, or nervous trouble of any sort, she responded "no."  
The veteran was clinically evaluated as "normal" for 
psychiatric purposes.   

In February 2004, the veteran underwent a VA psychological 
evaluation.  At that time, she stated that she was receiving 
treatment for depression.  She gave a history of having some 
unusual perceptual experiences including what she called "an 
open vision" where she saw a "beast that had reptile skin 
and was in a dessert."  According to the veteran, she was 
kidnapped by a cousin at age four, and physically abused 
between the ages of five to 12.  She indicated that she was 
also sexually abused from the ages of eight to 12.  At the 
age of 12, she was put in a boarding school and after her 
graduation from high school, she joined the military.  
Following her discharge, she gave birth to her son and was 
despondent after his birth.  According to the veteran, she 
lacked finances and a place to live at that time.  The 
veteran remembered those difficult experiences in her life 
with a great deal of sadness, frustration, and anger.  The 
diagnosis was the following: (Axis 1) (1) major depression, 
chronic, moderate to severe; (2) anxiety disorder not 
otherwise specified with features of PTD related to childhood 
symptoms, panic attacks, generalized anxiety, and 
dissociative symptoms, and (3) psychotic disorder, not 
otherwise specified, (Axis II) personality disorder, (Axis 
IV) unemployment, limited social sphere, chronic physical 
problems, chronic mental health problems, early environmental 
deprivation, and (Axis V) Global Assessment of Functioning 
(GAF) score of 50.        

A VA examination was conducted in May 2007.  Following the 
physical examination, the examiner stated that the veteran 
had residuals of the surgical treatment of the pre-eclampsia, 
which included emergency C-section and multiple blood 
transfusions.  According to the examiner, the veteran 
contracted hepatitis C secondary to the blood transfusion.  
The examiner opined that the veteran's chronic fatigue, 
multiple arthralgias, insomnia, and non-specific neurological 
symptoms, as well as psychiatric symptoms, were likely 
secondary to the diagnosis of hepatitis C.  (Service 
connection is currently in effect for hepatitis C with 
chronic fatigue, back pain and joint pain as secondary to 
preeclampsia.   Emphasis added.)         

The Board recognizes that in the February 2004 VA examination 
report, the examiner diagnosed the veteran with major 
depression, an anxiety disorder with features of PTSD and a 
psychotic disorder.  While this clinician linked the 
veteran's features of PTSD to childhood physical and sexual 
abuse, and not to her period of military service or her 
service-connected hepatitis C, in the May 2007 VA examination 
report, that examiner opined that the veteran had psychiatric 
symptoms which were secondary to her service-connected 
hepatitis C.  The examiner, however, did not specify what 
psychiatric symptoms the veteran experienced and it is far 
from clear whether the veteran has a diagnosis of a 
psychiatric disorder that is linked to her hepatitis C.  
Accordingly, the Board finds that a VA examination, as 
specified in greater detail below, should be obtained in 
order to determine the nature and etiology of any psychiatric 
disorder that may be present, to include depression, an 
anxiety disorder, PTSD and a psychotic disorder.  

In the instant case, the veteran maintains that she is unable 
to work because of her service-connected disabilities.  In 
this regard, the Board notes that the evidence of record is 
negative for a VA opinion as to how the veteran's service-
connected disabilities affect her ability to work. Such an 
opinion is required before the Board can decide the TDIU 
issue.  See Friscia v. Brown, 7 Vet. App. 294 (1995). 
Therefore, the veteran should be afforded a VA examination in 
order to address the issue of whether she is unemployable due 
to her service- connected disabilities.



In view of the foregoing, the claims for service connection 
for a psychiatric disorder, to include as secondary to the 
veteran's service-connected PTSD, and entitlement to a TDIU 
are REMANDED to the AMC/RO for the following action:

1.  The RO should arrange for an 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder that may be present, to include 
major depression, an anxiety disorder, 
PTSD and/or a psychotic disorder.  The 
claims file and a copy of this remand must 
be made available and reviewed by the 
examiner.  The psychiatrist should 
consider any pertinent findings set forth 
in the veteran's claims folder (including 
the February 2004 and May 2007 VA 
examination reports).  

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the clinical evaluation, and any 
tests that are deemed necessary, the 
psychiatrist is asked to address the 
following questions:

(a) Is it at least as likely as not (50 
percent or more likelihood) that any 
psychiatric disability that may currently 
be present, to include major depression, 
an anxiety disorder, PTSD and/or a 
psychotic disorder,  began during service 
or is causally linked to any incident of 
service?  

(b) Is it at least as likely as not (50 
percent or more likelihood) that any 
psychiatric disability that may currently 
be present, to include major depression, 
an anxiety disorder, PTSD and/or a 
psychotic disorder,  was caused or 
aggravated by the veteran's service-
connected hepatitis C?     

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.   

The psychiatrist is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The psychiatrist is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

2.  The veteran must be afforded a VA 
examination to determine to what extent 
her service-connected disabilities (to 
include any psychiatric disability if 
granted by the RO following the 
examination and opinion requested above) 
provide limitations on her ability to 
obtain employment.  The claims folder must 
be made available to the examiner for 
review prior to each examination.  The 
examiner must elicit from the veteran and 
record for clinical purposes a full work 
and educational history.  

Following a review of the relevant 
evidence in the claims file, the clinical 
examination, any additional (specialty) 
examinations that are warranted and any 
tests that are deemed necessary, the 
examiner must provide an opinion on the 
following:  

Is it at least as likely as not (50 
percent or more likelihood) that the 
veteran's service-connected disabilities 
alone preclude her from securing and 
following substantially gainful 
employment consistent with her education 
and occupational experience.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the claim of 
unemployability; less likely weighs 
against the claim.   

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any claim remains denied, 
the RO must provide the veteran and her 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


